FILED
                            NOT FOR PUBLICATION                              OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50383

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00276-DDP

  v.
                                                 MEMORANDUM *
EFRIN SALCEDO-GARCIA, a.k.a. Efrin
Salcedo Garcia, a.k.a. Efren Sacedo, a.k.a.
Efren Salcedo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Efrin Salcedo-Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Salcedo-Garcia’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Salcedo-Garcia the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Salcedo-Garcia’s

conviction. We therefore affirm his conviction.

      Salcedo-Garcia waived the right to appeal his sentence, with the exception of

the court’s calculation of his criminal history category. Because the record

discloses no arguable grounds for relief as to Salcedo-Garcia’s criminal history

category, we affirm as to that issue. We dismiss the remainder of the sentencing

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d

974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     12-50383